DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final action is in reply to the 14928905 RCE filed on 11/06/2020
Claims 1, 6, and 11 have been amended.
Claims 2, 7 and 12 have been cancelled.
Claims 1, 3 – 6, 8 – 11, and 13 – 17 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Response to Arguments
Response to 101
The applicant argues that the claims are similar to example 35 such that the ATM transactions is eligible due to claim reciting “additional limitations of obtaining customer specific information from a bank card…” The examiner states that the problem being solved in example 35 and the applicants claims are not analogous or similar because they are solving different problems and states that claim 35 does not map to applicants claims.  Additionally the applicant insists that the applicants are analogous to claim 35 because even if they are abstract idea they have additional elements that amount to significantly more than the abstract idea. The examiner states that the conditions for example 35 do not correlate the 

The examiner states that the applicants’ arguments regarding 101 are not persuasive, the examiner has analyzed the claims with respect to the 2019 guidance regarding step 2A prong 1 and step 2A prong 2 and the arguments presented by the applicant are not persuasive.

 The applicant states that the claims recite subject matter similar to example 42 of PEG.   The examiner states that claim 42 does not map to eligible claims. The examiner states:
1. The examiner states that the applicants’ invention is a completely different subject matter to the subject matter in example 42. Determining advertisement ROI vs a medical record keeping invention is completely different.
2. Example 42 back ground provides and specifies how the data structure relates to the improvement of computer technology. However in the applicants’ case, the data structure is mentioned only in one paragraph in the specification on para. 0121. Additionally, there is no mention of the data structure used to improve for solving the problem. This data structure mentioned in the claims and in the specification is not used in the improvement of the applicants’ invention for solving the inventions problem. 

The examiner states that the applicants’ argument with regard to Eco services LLC and based on the court findings that the examiner does not find the applicants arguments persuasive. As stated previously 

Response to 103
The examiner states that the claims are moot based upon a new grounds of rejection necessitated by the applicants’ amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 3 – 6, 8 – 11, and 13 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of determining a  recommendation to a consumer based on merchant estimated price per person qualitative data of analyzing, filtering and identifying, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, representative of claims 6 and 11, includes the following limitations:
identifying a plurality of records of charges (ROCs) associated with a set of merchants, each ROC comprising a data set, each data set comprising information at least indicating 
filtering the plurality of ROCs based on a first merchant category, the filtering comprising identifying a first subset of ROCs that are with merchants of a type corresponding to the first merchant category
filtering the first subset based on a first time period, the filtering comprising of a second subset of ROCs that have transaction that occurred during the first time period; 
analyzing the data set of each ROC in second subset, and based on the analysis, determining a type of transaction of the ROCs in the second subset;  
determining qualitative data related to the second subset of ROCs associated with the type of transaction, the determination comprising analyzing the second subset ROCs associated with the type of transaction and determining a maximum percentage of the ROCs in the second subset associated with the type of transaction, a total number of ROCs in the second subset associated with the type of transaction and a range of ROC amounts based on the data set of each ROC in the second subset associated with the type of transaction; 
determining an estimated price per person based on the qualitative data; 
generating a recommendation to a consumer based on the determined estimated price per person, 
determining a real-time, real-world merchant status of a POS of a merchant of said merchant type; and 
updating and communicating the recommendation to a device of the consumer based on the determined merchant status

The examiner interprets the claims with regard to the i.e. data structure and modification of the data 

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computer-based system;
Computing device over a network;
Processor;
Non-transitory memory;
Non-transitory, tangible computer readable storage medium
within a data entry of a data structure hosted by a provider associated with the computing device
These additional elements are not indicative of integration into a practical application because:
Regarding the computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium, within a data entry of a data structure hosted by a provider associated with the computing device they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
The additional element of a point-of-sale (POS) device is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a point-of-sale (POS) device of which is insignificant extra-solution activity (e.g. insignificant application). See MPEP 2106.05(g).
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium, within a data entry of a data structure hosted by a provider associated with the computing device are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium and within a data entry of a data structure hosted by a provider associated with the computing device are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of computer based system, computing device over a network, processor, non-transitory memory, non-transitory, tangible computer readable storage medium are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of a point-of-sale (POS) device is re-evaluated to determine whether it constitutes significantly more. Examiner finds 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 3 recites providing, by the computing device, the estimated price per person as part of a review of the restaurant, which is merely describing data and further defining the abstract idea.
Claim 4 recites converting, by the computing device, the estimated price per person into an indicia indicating the estimated price per person, which is insignificant extra-solution activity (e.g. insignificant application). See Apple, Inc. v. Ameranth, 842 F.3d 1229, 1241-1242 and MPEP 2106.05(g) and iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
Claim 5 recites wherein the range of ROC amounts may include a plurality of ranges of ROC amounts, which is merely describing data and further defining the abstract idea.
Claim 16 recites wherein the merchant category corresponds to a restaurant category, which is merely describing data and further defining the abstract idea.  
Claim 17 recites wherein the transaction type corresponds to a type of meal, which is merely describing data and further defining the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 10, 11, and 15 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20090171765 – Crotty et al. hereinafter as CROTTY in view of US PG Pubs 20100274680 – Carlson et al. hereinafter as CARLSON in further view of US Patent 8639567 – Winters et al hereinafter as WINTERS

Regarding Claim 1 6 and 11:
CROTTY discloses:
1. (Currently Amended) A method comprising: 
identifying, by a computing device, a plurality of records of charges (ROCs) (ROC , para. 0029) associated with a set of merchants(merchant, para. 0029) , each ROC comprising a data set within a data entry of a data structure(Database, para. 0056) hosted by a provider associated with the computing device computer based system(server, para. 0025), each data set comprising information at least indicating a time a transaction with a point-of-sale (POS) device of a merchant occurred (Point of Sale, para. 0026) ; 

analyzing, via the computing device, the data set of each ROC (ROC, ) in the second subset, and based on the analysis, determining a type of transaction of the ROCs (exceed a certain threshold, para. 0006) in the second subset; 
generating, by the computing device, a recommendation(targeted, para. 0055) to a consumer (once determined a user is a luxury consumer, para. 0055) based on the determined estimated price per person(estimated price per person is interpreted to be over a certain amount spent,  para. 0061); 
determining, by the computing device, merchant status (merchant status of merchant qualifying as a luxury merchant is based on merchants ROC ran and percentage of high wallet customers rank, para. 0059) of a POS device(POS, para. 0026) of a merchant of said the merchant type (restaurant, para. 0038); and 
updating (modeling, para. 0044) and communicating, by the computing device over a network, the recommendation to a device of the consumer based on the determined merchant status.(recommendation offers based on identified as luxury, para. 0055)

CROTTY does not explicitly disclose:
A real time real – world data.
filtering, by the computing device, the first subset based on a first time period, the filtering comprising of a second subset of ROCs that have transaction that occurred during the first time period;
determining, by the computing device, qualitative data related to the second subset of ROCs 
determining, by the computing device, an estimated price per person based on the qualitative data; 

CARLSON teaches:
A real time real – world data. (real-time, para. 0068)
filtering, (remove data, para. 0168) by the computing device, the first subset based on a first time period (period, para. 0057), the filtering comprising of a second subset of ROCs (transactions, para. 0057) that have transaction that occurred during the first time period (period, para. 0064);
determining, by the computing devic
determining, by the computing devic

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CROTTY’s method of determining a relative cost based on merchant and transaction data such that it 

CROTTY does not explicitly disclose:
determining a maximum percentage of the ROCs in the second subset associated with the type of transaction, a total number of ROCs in the second subset associated with the type of transaction
WINTERS teaches:
determining a maximum percentage of the ROCs(max values, percentage, Col 62 line 33 – 60) in the second subset(super categories, col 55 line 10 – 23) associated with the type of transaction, a total number of ROCs( range,  col 60 line 1-60) in the second subset(super categories, col 55 line 10 – 23) associated with the type of transaction
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CROTTY / CARLSON’s method of determining a relative cost based on merchant and transaction data such that it can utilize the method of WINTERS of determining specific value criteria regarding qualitative data ROC transaction types such that this would allow CROTTY to improve on targeting a specific clientele and provide relevant offers to them (CROTTY, para 0005)


Regarding Claim 5, 10, and 15:
CROTTY / CARLSON / WINTER’s teaches of the limitations in claim 1, 6 and 11.
CROTTY does not disclose:
wherein the range of ROC amounts may include a plurality of ranges of ROC amounts.

wherein the range of ROC amounts may include a plurality of ranges of ROC amounts.(transaction range, para. 0169)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the CROTTY’s method of determining a relative cost based on merchant and transaction data such that it can utilize the method of CARLSON of determining range of ROC amounts including a plurality of ranges of ROC amounts such that this would allow CROTTY to improve on targeting a specific clientele and provide relevant offers to them (CROTTY, para 0005)

Regarding Claim 16:
CROTTY / CARLSON / WINTER’s teaches of the limitations in claim 1.
CROTTY discloses:
wherein the merchant category corresponds to a restaurant category.(restaurants, para. 0038)


Claims 3, 4, 8, 9, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20090171765 – Crotty et al. hereinafter as CROTTY in view of US PG Pubs 20100274680 – Carlson et al. hereinafter as CARLSON in further view of US Patent 8639567 – Winters et al hereinafter as WINTERS in further view of US Patent 8364685 – Yahia hereinafter as YAHIA

Regarding Claim 3, 8, and 13:
CROTTY / CARLSON / WINTER teaches the limitations in claim 1, 6 and 11.
CROTTY does not disclose:
providing, by the computing device, the estimated price per person as part of a review 
YAHIA teaches:
providing, by the computing device, (device, Col 4 line 53 – 61) the estimated price per person as part of a review of the merchant (review and cost restaurant, col 8 line 53 – 58)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CROTTY / CARLSON / WINTER’s method of determining a relative cost based on merchant and transaction data such that it can utilize YAHIA’s method of determining cost of a restaurant to allow CROTTY to improve on targeting a specific clientele and provide relevant offers to them (CROTTY, para 0005)

Regarding Claim 4, 9, and 14:
CROTTY / CARLSON / WINTER teaches the limitations in claim 1, 6 and 11.
CROTTY does not disclose:
further comprising converting, by the computing device, the estimated price per person into an indicia indicating the estimated price per person
YAHIA teaches:
further comprising converting, by the computing device(device, Col 4 line 53 – 61), the estimated price per person into an indicia indicating the estimated price per person ( cost restaurant, col 8 line 53 – 58)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CROTTY / CARLSON / WINTER’s method of determining a relative cost based on merchant and transaction data such that it can utilize YAHIA’s method of determining an indicia such that CROTTY can further improve on targeting a specific clientele and provide relevant offers to them (CROTTY, para 

Claims 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20090171765 – Crotty et al. hereinafter as CROTTY in view of US PG Pubs 20100274680 – Carlson et al. hereinafter as CARLSON in further view of US Patent 8639567 – Winters et al hereinafter as WINTERS in further view US PG Pub 20040215517 – Chen et al hereinafter as CHEN

CROTTY / CARLSON / WINTER disclose of claim 1
CROTTY does not disclose:
Transaction type corresponds to a type of meal 
CHEN teaches:
Meal Type(meal type, Col 16 line 40 – 44)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CROTTY / CARLSON / WINTER of determining merchant data relating to merchant activities with the technique of CHEN because this would allow WINTERS to improve the analysis of merchant transactions to analyze consumer spending an increase ROI through expanding the types of categories to perform metrics. (WINTERS - col 3 line 31 – 35)

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pubs 20090048884 – Olives et al. – merchant benchmarking tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681